40 So.3d 920 (2010)
Owen Lloyd TUCKER, Appellant,
v.
STATE of Florida, Appellant.
No. 5D10-1701.
District Court of Appeal of Florida, Fifth District.
July 30, 2010.
Owen Lloyd Tucker, pro se.
No Appearance for Appellee.
PER CURIAM.

ON ORDER TO SHOW CAUSE
Owen L. Tucker appeals from the denial of his Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence, challenging his sentence in Putnam County, Seventh Judicial Circuit Court case number 95-2003-CF-53. After reviewing Tucker's filings on appeal, and determining they are completely without merit, we issued a Spencer[1] show cause order directing Tucker to demonstrate "why he should not be denied further pro se access to this Court for any proceeding to further attack the convictions and sentences rendered below" in this case. Having carefully considered Tucker's response, we conclude that he is abusing the judicial process and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources, we prohibit Owen L. Tucker from filing with this Court any further pro se pleadings concerning Putnam County, Seventh Judicial Circuit Court case number 95-2003-CF-53. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) ("Enough is enough."). The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2007); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
AFFIRMED; future pro se filings PROHIBITED; certified opinion FORWARDED to Department of Corrections.
SAWAYA, TORPY and LAWSON, JJ., concur.
NOTES
[1]  State v. Spencer, 751 So.2d 47 (Fla.1999).